DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mowry et al. (EP 0202507 A2).
As to claim 1, Mowry et al. teaches a sheet detection device (figure 1) comprising:
a horizontal conveyance unit (the portion of 20, 21 that feeds the signatures from 20 to the mechanism shown in figure 4) configured to convey sheets successively and horizontally (see figure 1 and column 5, lines 24-30 and column 7, lines 28-45), wherein each of the sheets is conveyed by the horizontal conveyance unit, and conveyed out of the horizontal conveyance unit in a state of being folded along a fold line with the fold line oriented upward, the fold line extending in a conveyance direction of the horizontal conveyance unit (column 2, lines 34-48 and column 5, lines 36-38 and figures 1-3);
an oblique conveyance unit (the portion of figures 4a-4b between the belt wrapped by 56 to 46, 47 and 41) comprising a pair of conveyance members (46, 47) arranged for receiving the sheets from the horizontal conveyance unit, the oblique conveyance unit being configured to successively convey the sheets in an oblique downward direction (column 8, lines 30-48) through the pair of conveyance members while sandwiching both sides of the sheets between the pair of conveyance members (figures 1-4 and column 7, line 46-column 8, line 4); and
a sensor (53, 54, 98) arranged to detect passage of the sheets at a position where steps pass, each of the steps being formed by two sheets adjacent to each other diverted to the oblique downward direction by the oblique conveyance unit (column 11, lines 14-31).
As to claim 3, Mowry et al. teaches wherein the pair of conveyance members (46, 47) is a pair of conveyance rollers or a pair of conveyance belts (figure 4).
As to claim 7, Mowry et al. teaches a method for detecting sheets which are being successively conveyed (column 7, line 28-column 8, line 48 and column 11, lines 15-31), wherein each of the sheets is conveyed by a horizontal conveyance unit (the portion of 20, 21 that feeds the signatures from 20 to the mechanism shown in figure 4; see figure 1 and column 5, lines 24-30 and column 7, lines 28-45), and conveyed out of the horizontal conveyance unit in a state of being folded along a fold line with the fold line oriented upward, the fold line extending in a conveyance direction of the horizontal conveyance unit (column 2, lines 34-48 and column 5, lines 36-38 and figures 1-3), the method comprising:
successively conveying the sheets which have been conveyed out of the horizontal conveyance unit, in an oblique downward direction (column 8, lines 30-48) using a pair of conveyance rollers (46, 47) through the pair of conveyance rollers while sandwiching both sides of the sheets between the pair of conveyance rollers (figures 1-4 and column 7, line 46-column 8, line 4); and
detecting passage of the sheets using a sensor (53, 54, 98) at a position where steps pass, each of the steps being formed by two sheets adjacent to each other which have been diverted to the oblique downward direction (column 11, lines 14-31).
As to claim 9, Mowry et al. teaches wherein a pair of conveyance rollers or a pair of conveyance belts is used as the pair of conveyance members (46, 47; figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mowry et al. (EP 0202507 A2) in view of Pali (3,239,676).
As to claim 2, Mowry et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein each of the sheets is conveyed by the horizontal conveyance unit in a state of being overlapped with a next sheet from above.
Pali teaches wherein each of the sheets is conveyed by the horizontal conveyance unit in a state of being overlapped with a next sheet from above (figures 1-2).
It would have been obvious to one skilled in the art before the effective filing date to modify Mowry et al. to have wherein each of the sheets is conveyed by the horizontal conveyance unit in a state of being overlapped with a next sheet from above as taught by Pali because it allows the sheets to be conveyed quickly by eliminating extra distance between the sheets in a well known manner and with predictable results.
As to claim 6, Mowry et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein the sensor is an optical sensor.
Pali teaches wherein the sensor is an optical sensor (column 3, lines 15-34).
It would have been obvious to one skilled in the art before the effective filing date to modify Mowry et al. to have wherein the sensor is an optical sensor as taught by Pali because it allows the sheets to be more accurately and reliably counted (column 1, lines 51-57).
As to claim 8, Mowry et al. teaches all of the limitations of the claimed invention, as noted above for claim 7, except explicitly teaching wherein each of the sheets is conveyed by the horizontal conveyance unit in a state of being overlapped with a next sheet from above.
Pali teaches wherein each of the sheets is conveyed by the horizontal conveyance unit in a state of being overlapped with a next sheet from above (figures 1-2).
It would have been obvious to one skilled in the art before the effective filing date to modify Mowry et al. to have wherein each of the sheets is conveyed by the horizontal conveyance unit in a state of being overlapped with a next sheet from above as taught by Pali because it allows the sheets to be conveyed quickly by eliminating extra distance between the sheets in a well known manner and with predictable results.
As to claim 11, Mowry et al. teaches all of the limitations of the claimed invention, as noted above for claim 7, except wherein the sensor is an optical sensor.
Pali teaches wherein the sensor is an optical sensor (column 3, lines 15-34).
It would have been obvious to one skilled in the art before the effective filing date to modify Mowry et al. to have wherein the sensor is an optical sensor as taught by Pali because it allows the sheets to be more accurately and reliably counted (column 1, lines 51-57).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mowry et al. (EP 0202507 A2) in view of Bowen (EP 2674376 A2).
As to claim 4, Mowry et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein the horizontal conveyance unit is further configured to fold the sheets while conveying the sheets.
Bowen teaches that a feeder (note that Mowry et al. teaches 21 can be either signature feeds or hoppers on page 5, lines 24-27) includes wherein the horizontal conveyance unit is further configured to fold the sheets while conveying the sheets (column 2, lines 34-49 and figure 2).
It would have been obvious to one skilled in the art before the effective filing date to modify Mowry et al. to explicitly have herein the horizontal conveyance unit is further configured to fold the sheets while conveying the sheets as taught by Bowen because it is a well known configuration of a sheet feeder allowing the sheets to be transported flat and processed inline with the conveyor with predictable results.

Claims 5-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mowry et al. (EP 0202507 A2) in view of Behrens et al. (3,834,289).
As to claim 5, Mowry et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein the sensor is arranged to detect passage of the sheets at the position where the steps pass, each of the steps being formed by an upper edge of a sheet of the two sheets and a front edge of a next sheet of the two sheets or a rear edge of a sheet of the two sheets and a lower edge of a next sheet of the two sheets.
Behrens et al. teaches wherein the sensor is arranged to detect passage of the sheets at the position where the steps pass, each of the steps being formed by an upper edge of a sheet of the two sheets and a front edge of a next sheet of the two sheets or a rear edge of a sheet of the two sheets and a lower edge of a next sheet of the two sheets (figures 4-5 and column 1, lines 54-64).
It would have been obvious to one skilled in the art before the effective filing date to modify Mowry et al. to have wherein the sensor is arranged to detect passage of the sheets at the position where the steps pass, each of the steps being formed by an upper edge of a sheet of the two sheets and a front edge of a next sheet of the two sheets or a rear edge of a sheet of the two sheets and a lower edge of a next sheet of the two sheets as taught by Behrens et al. because it allows more accurate identification of shingled sheets which allows an accurate count (column 1, lines 54-65) while the sheets to be conveyed quickly by eliminating extra distance between the sheets in a well known manner and with predictable results.
As to claim 6, Mowry et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein the sensor is an optical sensor.
Behrens et al. teaches wherein the sensor is an optical sensor (figures 4-5 and column 1, lines 54-64 and column 3, lines 56-68).
It would have been obvious to one skilled in the art before the effective filing date to modify Mowry et al. to have wherein the sensor is an optical sensor as taught by Behrens et al. because it allows the sheets to be more accurately and reliably counted (column 1, lines 54-64 and column 3, lines 56-68).
As to claim 10, Mowry et al. teaches all of the limitations of the claimed invention, as noted above for claim 7, except wherein each of the steps is formed by an upper edge of a sheet of the two sheets and a front edge of a next sheet of the two sheets or a rear edge of a sheet of the two sheets and a lower edge of a next sheet of the two sheets.
Behrens et al. teaches wherein each of the steps is formed by an upper edge of a sheet of the two sheets and a front edge of a next sheet of the two sheets or a rear edge of a sheet of the two sheets and a lower edge of a next sheet of the two sheets (figures 4-5 and column 1, lines 54-64).
It would have been obvious to one skilled in the art before the effective filing date to modify Mowry et al. to have wherein each of the steps is formed by an upper edge of a sheet of the two sheets and a front edge of a next sheet of the two sheets or a rear edge of a sheet of the two sheets and a lower edge of a next sheet of the two sheets as taught by Behrens et al. because it allows more accurate identification of shingled sheets which allows an accurate count (column 1, lines 54-65) while the sheets to be conveyed quickly by eliminating extra distance between the sheets in a well known manner and with predictable results.
As to claim 11, Mowry et al. teaches all of the limitations of the claimed invention, as noted above for claim 7, except wherein the sensor is an optical sensor.
Behrens et al. teaches wherein the sensor is an optical sensor (figures 4-5 and column 1, lines 54-64 and column 3, lines 56-68).
It would have been obvious to one skilled in the art before the effective filing date to modify Mowry et al. to have wherein the sensor is an optical sensor as taught by Behrens et al. because it allows the sheets to be more accurately and reliably counted (column 1, lines 54-64 and column 3, lines 56-68).
As to claims 12 and 13, Mowry et al. teaches all of the limitations of the claimed invention, as noted above for claims 1 and 7 respectively, including a control part configured to determine sheets that pass through a detection area of the sensor based on detection by the sensor (column 11, lines 14-48).
Mowry et al. does not explicitly teach further comprising a control part configured to count and counting the number of sheets that pass through a detection area of the sensor based on detection by the sensor. 
Behrens et al. teaches a control part (electrical counter in column 3, lines 21-26) configured to count and counting the number of sheets that pass through the detection area of the sensor based on detection by the sensor (column 3, lines 5-26).
It would have been obvious to one skilled in the art before the effective filing date to modify Mowry et al. to have a control part configured to count and counting the number of sheets that pass through a detection area of the sensor based on detection by the sensor as taught by Behrens et al. because it allows the sheets to be more accurately and reliably counted (column 1, lines 54-64 and column 3, lines 56-68).

Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive.
With respect to the arguments on pages 6-7 that Mowry et al. does not teach “the fold line extending in a conveyance direction of the horizontal conveyance unit” in claims 1 and 7 because the fold line is perpendicular to the conveyance direction when on the collator, this misrepresents the rejection of record. The conveyance of the sheet from the hopper to the feed elements shown in figure 4. The feed of the sheet from the hopper along to above the machine frame 11 is considered to be horizontal and parallel to the conveyance direction particularly the one indicated in the marked up version of figure 1 below. Note that since the opening of the folded sheet are at the bottom of the feed through the oblique conveyance unit as shown in figures 4a-4b, it is also considered to teach the limitation conveyed out of the horizontal conveyance unit in a state of being folded along a fold line with the fold line oriented upward. Therefore, it is considered that Mowry et al. teaches all of the limitations of the claimed invention.

    PNG
    media_image1.png
    589
    878
    media_image1.png
    Greyscale

With respect to the arguments on page 7 that Mowry et al. “does not teach or suggest “an oblique conveyance unit” recited in the claimed invention” because the signatures are conveyed by an oval conveyor 10, this misrepresents the rejection of record. The conveyance of the sheet from the hopper to the feed elements shown in figure 4. The oblique conveyance unit is the portion of figures 4a-4b between the belt wrapped by 56 to 46, 47 and 41 including a pair of conveyance members (46, 47) and having the functions claimed as pointed out in detail above. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, it is considered that Mowry et al. teaches all of the limitations of the claimed invention.
With respect to the argument on pages 7-8that Mowry et al. does not teach the sensor as recited, it is considered that a sensor (53, 54, 98) arranged to detect passage of the sheets at a position where steps pass, each of the steps being formed by two sheets adjacent to each other diverted to the oblique downward direction by the oblique conveyance unit (column 11, lines 14-31) and therefore reads on the claimed invention as noted above. Therefore, it is considered that Mowry teaches all of the limitations of the invention as claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853